Citation Nr: 1034990	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-45 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable disability evaluation for 
asbestos-related pleural plaques.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran had active duty service from March 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The record of an August 209 VA examination included the 
Veteran's report that he had been told that medication he 
was taking for his service-connected respiratory condition 
had caused increased blood pressure and he was currently 
on medication for condition.  The issue of entitlement to 
service connection for a hypertension, to include as 
secondary to the service-connected asbestos-related 
pleural plaques, has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

FINDING OF FACT

Since the effective date of service connection, December 24, 
2002, asbestos-related pleural plaques have been manifested by 
forced vital capacity (FVC) which has ranged from 90 to 116 
percent of predicted; diffusion capacity of the lung for carbon 
monoxide (DLCO) by the single breath method (SB) ranging from 
80.6 to 90.5 percent predicted, without cor pulmonale (right- 
sided heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or an episode or episodes of acute respiratory 
failure; or oxygen therapy.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for asbestos-
related pleural plaques have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.1, 
4.97, Diagnostic Code 6833 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim for service connection for 
asbestos-related pleural plaques was awarded with an effective 
date of December 24, 2002, the date of his claim, and an initial 
disability rating was assigned.  He was provided notice how to 
appeal that decision, and he did so.  He was provided a statement 
of the case that advised him of the applicable law and criteria 
required for higher ratings and he demonstrated his actual 
knowledge of what was required to substantiate higher ratings in 
his argument included on his Substantive Appeal.  Although he was 
not provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an effective 
date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant physical 
examinations.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Evaluation of Asbestos-Related Pleural Plaques

The Veteran maintains that he is entitled to an initial 
disability evaluation greater than zero percent for his service- 
connected asbestos-related pleural plaques.

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must 
consider the Veteran's medical history as required by various 
provisions under 38 C.F.R. Part 4, including sections 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In the present case, the appeal stems from an initial rating, 
thus, VA must frame and consider the issue as to whether separate 
or "staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection to a prospective rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In December 2002, the Veteran filed a claim for service 
connection.  A March 2008 Board decision denied the claim for 
service connection for asbestosis and remanded the issue of 
entitlement to service connection for pleural plaques.  An 
October 2008 rating decision granted service connection for 
asbestos-related pleural plaques and assigned a 0 percent 
disability evaluation, effective December 24, 2002, pursuant to 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6833.  The Veteran 
disagreed with the initial rating.

Under Diagnostic Code 6833, which addresses asbestosis, a 10 
percent rating (the minimum compensable rating) is warranted when 
the forced vital capacity (FVC) is 75 to 80 percent of predicted; 
or, if the diffusion capacity of the lung for carbon monoxide by 
the single breath method (DLCO (SB)) is 66 to 80 percent of 
predicted. 38 C.F.R. § 4.97, Diagnostic Code 6833.  A 30 percent 
rating requires FVC of 65- to 74-percent predicted; or DLCO(SB) 
of 56- to 65- percent predicted. A 60 percent rating requires FVC 
of 50 to 64 percent; or DLCO(SB) of 40- to 55-percent predicted; 
or maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Code 6833.  

A 100 percent rating requires FVC less than 50 percent of 
predicted; or DLCO(SB) of less than 40-percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiorespiratory limitation); or cor pulmonale 
(right- sided heart failure); or right ventricular hypertrophy; 
or pulmonary hypertension (shown by echo or cardiac 
catheterization); or an episode or episodes of acute respiratory 
failure; or oxygen therapy.  Id.

In every instance where the schedule does not provide a 0 percent 
rating for a Diagnostic Code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are not 
met.  38 C.F.R. § 4.31.

The report of an August 2002 examination by P.J., M.D. indicates 
a diagnosis of asbestosis.  Spirometry revealed mild obstructive 
airway dysfunction.  Dr. J. concluded that the veteran had 
asbestos related lung disease.

Spirometry in October 2002 indicated mild ventilatory impairment 
with airways obstruction:  FVC, 90 percent of predicted; FEV1, 84 
percent of predicted; and FEV1/FVC, 75 percent of predicted.  

A Social Security Administration (SSA) decision noted that the 
Veteran was disabled from August 2003 with a primary diagnosis of 
status post left patella fracture and a secondary diagnosis of 
chronic obstructive pulmonary disease (COPD).  

On VA examination in February 2005, chest X-ray was noted to 
reveal mild biapical postinflammatory pleural thickening and 
small blebs.  The examiner noted that such was probable mild 
obstructive airway disease without any interstitial prominence, 
suggesting bronchitis or other interstitial pathology.  A chest 
CT revealed an impression of COPD changes with three noncalcified 
nodules in the left lung pleura, which were nonspecific.  The 
remaining chest was unremarkable without specific signs of 
asbestos exposure or asbestosis.  The examiner noted that the 
Veteran did not have any pleural thickening or calcifications.  

On VA examination in March 2007, the Veteran complained of 
shortness of breath on exertion and gave a history of a chronic 
cough.  Spirometry indicated mild obstructive ventilatory 
impairment:  FVC, 116.3 percent of predicted; FEV1, 94.7 percent 
of predicted; FEV1/FVC, 65.6 percent of predicted; and DLCO, 80.6 
percent.  The examiner indicated that the Veteran's history and 
physical examination were consistent with pulmonary impairment 
caused by obstructive lung disease, which could have been brought 
on by irritants in the workplace or smoking.  He stated that 
although the Veteran had a history of asbestos exposure and that 
there were changes in the CT scan consistent with asbestos 
pleural disease, the Veteran did not have changes typically seen 
on pulmonary function tests such as restrictive change and 
decrease in diffusion capacity.  He concluded that the Veteran 
had asbestos related disease in terms of pleural involvement, but 
that he did not have asbestosis.  

A VA examination was conducted in August 2009.  The Veteran 
complained of cough and shortness of breath; the examiner noted 
wheezing and dyspnea at rest.  Pulmonary function testing showed 
FVC, 98.5 percent of predicted; FEV1, 77 percent of predicted; 
FEV1/FVC, 62.7 percent of predicted; and DLCO, 90.5 percent, 
described as within normal limits.  The examiner stated that the 
Veteran's "normal DLCO revealed on his recent pulmonary function 
test is not related to the asbestos related pleural plaques.  On 
his chest X-ray, he does have evidence of pleural plaques seen on 
the right upper lobe and left diaphragm.  However, they are not 
widespread or diffusely scattered."  The chest X-ray also noted 
mildly increased lung volumes suggesting a component of COPD.  
The examiner noted that there was no evidence of acute 
respiratory failure, cor pulmonale, or pulmonary hypertension.

The Board is aware that the Veteran has argued that his 
difficulty breathing is the result of his service-connected 
disability.  However, the Board notes that he has COPD which is 
not service connected and which affects his breathing.  In any 
event, the findings on the VA respiratory examination reports do 
not support granting a compensable rating for asbestos-related 
pleural plaques because neither the FVC nor the DLCO (SB) values 
elicited from examination, even if they could be fully attributed 
to his service connected disability, were low enough to fit the 
criteria.  In fact, the most recent VA examiner described the 
DLCO value as "normal" and actually not related to the service 
connected pleural plaques.  

In sum, the Board finds that a compensable evaluation is not 
warranted for asbestos-related pleural plaques, as the results 
from the pulmonary function tests do not establish a basis to 
award a compensable evaluation.

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  See Barringer v. Peake, 22 Vet. App. 
242 (2008).  The evidence of record does not establish that the 
rating criteria are inadequate for rating the Veteran's pleural 
plaques.  A comparison between the level of severity and 
symptomatology of the Veteran's disorder with the established 
criteria found in the rating schedule for interstitial lung 
disorders shows that the rating criteria for a noncompensable 
rating reasonably describes his disability level and 
symptomatology.  The evidence also does not show that the 
Veteran's asbestos-related pleural plaques, as opposed to the 
nonservice-connected COPD and knee disability, have caused a 
marked interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
Referral for consideration of an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In making its determination, the Board considered the 
applicability of the benefit of the doubt rule.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). However, as a preponderance of the evidence is against 
the assignment of a compensable evaluation, this rule does not 
apply, and the claim must be denied.


ORDER

An initial compensable disability evaluation for asbestos-related 
pleural plaques is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


